IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 161
                                         :
DESIGNATION OF CHAIR AND VICE-           : DISCIPLINARY RULES DOCKET
CHAIR OF THE PENNSYLVANIA                :
INTEREST ON LAWYERS TRUST                :
ACCOUNT BOARD                            :

                                       ORDER

PER CURIAM
         AND NOW, this 30th day of May, 2018, Gretchen L. Kelly, Esquire, is hereby

designated as Chair, and Alan M. Feldman, Esquire, as Vice-Chair, of the Pennsylvania

Interest on Lawyers Trust Account Board, commencing September 1, 2018.